Title: Pennsylvania Assembly: Reply to the Governor, 29 September 1755
From: Pennsylvania Assembly
To: 


The final session of the 1754–55 Assembly, September 15–30, was utterly fruitless. Governor Morris made plain his contempt by delaying his attention to the most trifling matters and by withholding his principal message for nine days. In turn the Assembly sent him a series of nagging messages implying his neglect of duty.
On September 24 Morris told the Assembly that its message of August 19 was tedious, inflammatory, abusive, inaccurate, and full of gross calumny. Then followed a series of refutations and counter charges hardly calculated to bring the Assembly to a temper of reason and compromise. After two readings the governor’s message was committed to a committee which included Franklin to prepare an answer. The reply, printed below, was delivered to Morris on September 29, and, with his message of the 24th, was ordered printed in the Pennsylvania Gazette.
 
May it please the Governor,
[September 29, 1755]
The Sincerity of the Governor’s Regret at the “unnecessary Disputes” which subsist between us, the very first Paragraph of his Message gives us some Room to question; since it begins with a new Charge that those Disputes are of our introducing, and that we “delight to introduce them to turn the Attention of the People from Things of the last Importance to their future Safety.” This Charge itself seems designed to introduce another unnecessary Dispute, since all that are acquainted with our Disputes know by whom they were introduced, and who it is that delights in Disputing.
That our Message of the Nineteenth of August was “a very tedious” One to the Governor we make no Doubt. It must have been so in the Matter, and might probably be so in the Manner. There was too much Truth in it, and too little Flattery. We suppose too, that the Task of answering it might be as tedious as the Message itself; since, to shorten the Work, he has passed over a Number of the most important Points, and all our Reasonings upon them, without attempting an Answer. And we think he cannot justly complain of Want of Time to answer that Message, since we sat four Days after delivering it, adjourned for near four Weeks, and had been met again nine Days before we received the Answer, which, now we have it, we find to be such an one as might have been made in a few Hours. But had our Message really been “filled with the grossest Calumny and Abuse,” as the Governor says it was, we cannot think, with the Governor, that it would therefore have been “beneath him as a Gentleman to make any Reply to it.” If we were of that Sentiment, we should make none to the Message we are now considering. We think, that what is beneath a Gentleman is, not the Answering of Calumny, but the making Use of it. And we wish, for the Governor’s Sake, that he had been of the same Opinion: For he might then probably have treated us in a Manner more suitable to his Character as a Gentleman, and had more Regard to the Preservation of that Character.
The Governor denies, that our Claim of the Privilege “of having our Bills granting Supplies passed as they are tendered without Amendments, is warranted by the Words of the Charter;” though it gives us “all the Powers and Privileges of an Assembly, according to the Rights of the Freeborn Subjects of England, and as is usual in any of the King’s Plantations in America.” If the Freeborn Subjects of England do not exercise this Right by their Representatives in Parliament, and it is not usual in any of the King’s Plantations in America; then we are in the wrong to claim it, and the Governor is right in denying it. But Facts are for us; and these, in this Case, the Governor does not deny. Our Predecessors may in some few Instances have waved that Right, but they have never given it up, nor will, as we hope, those that shall succeed us. We trust they will rather be more cautious of suffering such dangerous Precedents, when they see how fond Governors are of seizing the Advantage for diminishing our Privileges.
We agree with the Governor, that what we have said as to his Offer of Lands to the Westward, will not hinder unprejudiced Men from seeing it in its true Light; we think our Remarks have rather contributed to that End, and even assisted those that might before be prejudiced: But are at a Loss to conceive how either the Prejudiced or Unprejudiced could be “convinced” the Offer was “made under a proper Authority,” when neither of the Governor’s Commissions, not even that which he calls “the Foundation of Property,” gave him such Authority; and he is now reduced to the Necessity of dropping them, and recurring to private Instructions, never mentioned before; of which none can judge till he shall think fit to produce them. But all may judge how well he has acquitted himself of the Imputation of attempting to impose on the Publick, by introducing the Commission of Property as an Authority for the Offer; so we shall spare the Governor on that Head, and press it no farther.
If the Governor had given himself the Trouble of looking into Viner, under the Title we mentioned, he might there have found the Case abridged referred to; We, it seems, not being Lawyers, quoted improperly; but He, though a Lawyer, refers us to Lord Coke, without Page, Case or Volume; and to “other Writers of Note and Authority in the Law,” without so much as naming their Names: So that we are utterly at a Loss where to find the Law Part of his Messages; but the Politicks and the Calumny we can easily trace to their Fountain Head, though he does not vouchsafe to quote it at all. The perfect Sameness of Sentiment, and even of Expression, are sufficient to show, that they are all drawn from a late famous Libel, intituled, A Brief State of the Province of Pennsylvania: An Author, of whom, if we do not say, as the Governor says of Viner, that he has no Authority; yet we may say, that his Authority diminishes daily, the more we see of his Works.
The Governor is pleased to say, That “the common Security of the People requires that they should not be taxed but by the Voice of the whole Legislature;” and that “we might as well set up a Democracy at once, as claim an exclusive Right to the Disposition of Publick Money.” To this we beg Leave to answer, that though we are not so absurd as to “design a Democracy,” of which the Governor is pleased to accuse us; yet in this Particular, all our late Attempts to raise Money “for the common Security of the People,” being obstructed and defeated by the Governor’s having a Voice in that Matter, would rather induce us to think, that his having such a Voice, is not best for their Security; and such a Conduct in a Governor, appears to us the most likely Thing in the World to make People incline to a Democracy, who would otherwise never have dreamt of it.
But the Governor is pleased to tell us, that “our Claim of a natural exclusive Right to the Disposition of Publick Money, because it is the Peoples, is against Reason, the Nature of an English Government, and the Usage of this Province.” He has, however, never produced that Reason to us; and we still think, that as every Man has, so every Body of Men have a natural Right to the Disposition of their own Money, by themselves or their Representatives; and that the Proprietary’s Claim of a Voice in the Disposition of Money to which he will contribute no Part, is a Claim contrary to Reason. The Wisdom of the Crown has thought fit to allow different Constitutions to different Colonies, suitable to their different Circumstances, and as they have been long settled and established, we apprehend that if the Governor could have Power to unsettle them all, and make in every one such Changes as would be necessary to reduce them to a Conformity with his Idea of an “English Government,” the Reformation would be productive of more Inconvenience than Advantage. The general “Usage of this Province” in the Disposition of Publick Money, was ever what it now is; and as the Province has flourished with it, and no Inconvenience has attended it, we hope it will still continue. Particular Laws may, in a very few Instances, have given the Disposition of particular Sums to the Governor, or to Commissioners, for particular Services; but a few such Instances do not make an Usage, and the Governor must in that Point have been greatly misinformed.
It is agreed, that in the Concessions mentioned by the Governor, the Proprietary reserved in every Hundred Thousand Acres Ten to himself; but then (to make the Governor’s “plain Fact” a little plainer) he was to have it by Lot, and not by Choice; the Quantity so reserved was to lie but in one Place; and he was “bound to plant or man it within three Years after it was set out and surveyed;” or else (by the next Concession) it was “lawful for new Corners to settle thereupon, and he to go higher up for his Share.” This might induce him not to take up more than he could conveniently settle; but can give his Successors no Right to pick here and there the best vacant Pieces among the Settlements, excluding other Rights; nor to keep the Land-Office shut, as was done after the second mentioned Purchase, till they had garbled the best Tracts for themselves and Dependants, and left little besides Rocks and barren Mountains for the rest of the People. The third and last Purchase being made but the last Year, and the Land mostly exposed to, or, as the Governor has often informed us, in the Hands of the Enemy, we are surprized to hear that “great Numbers of People are seated on it to their entire Satisfaction;” and more so, that the Proprietaries Manors and appropriated Tracts are mostly settled by Persons that pay their Share of all Taxes. If this be so, we must own ourselves as much unacquainted with the State of his Lands, as we are with the State and Management of the Land-Office, which of late, indeed, is pretty much a Mystery. That the Proprietaries are intitled to the Character of the best Landlords, we can by no Means presume to say with the Governor; since his Majesty’s Lands are granted without Purchase Money, on Half the Quitrent, and the Quitrents are applied to the Support of Government and Defence of the Country: We cannot therefore but be of Opinion, that the King is a much better Landlord.
If the Governor would please to consider, that it does not fall to the Share of perhaps one Man in Five Hundred to be an Assessor during his whole Life, and that the Chance of being favoured or not by a succeeding Assessor, as he himself shall behave in that Office, is proportionably small; and that the very little which can possibly be saved in his Part of the Tax, by unjustly enhancing that of the Proprietaries, is a Matter next to Nothing; the Governor certainly cannot have so ill an Opinion of Mankind, as to believe these Temptations can be sufficient to induce a commonly honest Man to forswear himself; and Assessors are seldom Men of the meanest Characters for Integrity. But surely, a Security that all the Peers in Britain think sufficient with regard to the Equity of Taxation on their Estates, might be confided in by our Proprietaries; unless the People here are much more depraved than we can possibly conceive them to be.
Our Argument, that, if all the Estates in Britain and her Colonies now bear or must bear a Tax to free the Proprietary Estate from Encroachments, that Estate itself ought not to be exempted, the Governor calls “an invidious and ungrateful Insinuation!” and asks, “Is there nothing but this at Stake? Is it for a Tract of unsettled Country, belonging to the Proprietaries of this Province, that the Eyes of all Europe are turned upon this Continent, and such mighty Preparations making both by Sea and Land? Or, Gentlemen, can you think that if the Enemy are suffered to keep up Fortifications in any private Estate whatsoever within the Limits of this Province, you could preserve your Estates, or the English Nation its Dominions? What End then can such Insinuations serve, but to cool the Ardor of his Majesty’s good Subjects in recovering the Country unjustly taken from them, as if they were contending for a Thing of no Consequence, which is but too much the Opinion of many amongst us, raised and confirmed no Doubt by your strange Conduct.” Had we asserted that the Proprietary Estate only was in Danger, and argued thence, that that Estate alone ought therefore to pay for its Recovery or Security, all this Strain of the Governor’s Eloquence might then have been very just and proper: But, may it please the Governor, we did think there was something else at Stake; we thought other Estates in Danger, and therefore offered a very large Sum, as our Share of the Expence, in the Bill for granting Fifty Thousand Pounds to the King’s Use. But we thought the Proprietary Estate at least as much in Danger as any other Estate, and therefore imagined it ought to pay its Proportion towards the Expence of its own Security. The Governor it seems thinks otherwise, and because other Estates are likewise in Danger, the Proprietary Estate ought to be exempted; and unless we will agree to recover and defend that gratis, we shall not be permitted to raise Money for the Defence of our own Estates, our Neighbours, or our Sovereign’s Dominions. This is our present Situation, and we cannot help it; for the Proprietary Instructions are, it seems, as unalterable as the Laws of the Medes and Persians. But let it be known to them, and to all, it is not our Insinuation, invidious as it may seem to the Governor, and ungrateful to his Ears, that cools the Ardor of his Majesty’s good Subjects; but if any Thing cools that Ardor it must be the Fact insinuated, the Proprietaries claiming that invidious and odious Distinction, of being exempted from the common Burdens of their Fellow Subjects. If there be any who think the Nation is contending for a Thing of no Consequence, it must be those who refuse to contribute their Share, and not we who offer largely; and that Opinion in others, if such an Opinion there be, must be raised and confirmed by the Governor and Proprietaries strange Conduct, and not by ours.
The Governor says, we “lay to his Charge a pretended Estimate (of the Expence of cutting the Roads) of which he is totally ignorant, having never seen nor heard of one.” Is it possible that the Governor can have forgotten it? He told us in his Message of the Eighteenth of March, that he had “appointed Commissioners to reconnoitre the Country, mark out where such Roads might most conveniently be made, and make Report to him of their Proceedings, with an Estimate of the Expences that would attend the Opening and Clearing them.” On the Application of the Governor, in that Message, the House sent up a Bill, giving Twenty-five Thousand Pounds to the King’s Use, wherein, among other Things, the Clearing of Roads for the King’s Service was provided for. But, may it please the Governor, did the Commissioners never comply with their Instructions, and make that Estimate? Or, if they made it, did the Governor never lay it before the House? ’Tis true we have not that Estimate now in our Possession; it was returned again to the Governor; but we all remember the Sum, and that it was Eight Hundred Pounds. If it was indeed, as the Governor says it might possibly be, “only some Mens private Opinion,” yet it was an Estimate, and sent to us by the Governor; whether made by the Commissioners, or by others, we have not said (tho’ we think it was by the Commissioners) nor is it material: However, we have remaining in the House a subsequent Letter from one of the Commissioners, to the Secretary, dated May the Third, which says, “We sent you a Draught of the Road both to the Waters of the Yohiogani and to the Camp, with all the principal Places mark’d that occur’d to us, with the Amount of the Charges of laying out both, and an Estimate of the Expence of opening and bridging the Road to the Yohiogani from the Tuscarora Mountain: That to the Camp will not cost so much in Proportion to its Length, because it is less hilly; but we expect Amendments upon it, so as to come into the other near the Top of Sideling Hill, and avoid two Crossings of Juniata, and also to cut off several Miles between the Devil’s Hole and the Camp. Both Roads will leave little of Fifteen Hundred Pounds; for it is impossible to tell what Expence unexpected Occurrences will arise to.” By this it appears, that an Estimate was made by the Commissioners, and that the Governor either “saw or heard of it” seems probable, since he sent down this very Letter to the House; at least he must have heard of the second Estimate, contained in this Letter, that “both Roads would leave little of Fifteen Hundred Pounds.” The House however voted still to bear the Expence of cutting both Roads, though the first Sum was nearly doubled, and the Refusal of their Bill by the Governor would make it more difficult to be complied with. We have also in our Hands another Letter from the same Commissioner, dated fifteen Days after the former, wherein, after more Experience in the Work, he makes a third Estimate, judging that the “Expence of opening both Roads will be little under Two Thousand Pounds.” This Estimate the Governor must surely have “seen or heard of,” since the Letter is to himself, and by him laid before us. After all these Estimates gradually rising from Eight Hundred to Two Thousand Pounds, the Design of opening one of the Roads was dropt, the intended Breadth of the other was reduced one Third, its intended Length shortened, and even that shorter Extent never compleated; and yet though it was supposed we had paid near One Thousand Pounds in Money and Provisions, we were given to understand that Five Thousand Pounds more was wanted. Had we not Reason to be surprised at this; and to suspect some Extravagance in the Management?
But the Governor is pleased to tell us, not only that we charged him with an Estimate that he never saw, but likewise that we “charged him with a Demand that he never made.” We happen, however, to have the Original Letter from his Commissioners, which he laid before the House on the Ninth of August, wherein are these Words: “Shippensburg, August 4, 1755. Honoured Sir, We have appointed a Meeting of the Commissioners for the Roads leading to the Ohio, at this Town To-day, in order to fall upon Measures to provide Money for the Payment of the Labourers, &c. employed in the Service of the Roads; and we have thought of this Expedient (with Submission to your Honour’s better Judgment) that some Person or Persons should be appointed by your Honour to bring up Money, and to be satisfied with our Settlement of the Accounts. We cannot at present inform your Honour of the just Sum of Money that will be wanted for the above Purpose; but we think it will amount to Five Thousand Pounds. As the People are much in Want of Money, we should be glad how soon the Money can be sent, &c.” This Letter was signed by the six Commissioners, and sent down to the House by the Governor; to what End, unless that we might furnish him with the Sum required? Yet now he knows nothing of this Demand, and is pleased to say, “it could not have been then made by any one, because the Accounts were not come in,” as if a Demand in Part was a Thing impossible, before a Settlement. The Accounts however are at length come in, and under Examination, and it will now soon be seen, what Cause we shall have to commend the Governor’s or the Commissioners Frugality: And we hope we shall not be backward to do it Justice.
The Governor’s Judgment of our Motives to engage in this Work of opening the Roads, seems to us a very uncharitable one, but we hope to find more equitable Judgment elsewhere. We are obliged to him, however, for owning that we did engage in it at all. For as he is pleased to lay it down as a Maxim that we are very wicked People; he has shewn in other Instances, when we have done any Good, that he thinks it no more Injustice to us to deny the Facts, than now to deny the Goodness of our Motives. He would however think himself ill used, if any Part of his Zeal in that Affair was ascribed to the Menaces directed to him; or to a View of accommodating by the new Road the Lands of the Proprietaries new Purchase, and by that Means encreasing the Value of their Estate at our Expence.
The Governor is next pleased to tell us, “that we have taken great Pains to infuse into the Minds of the People, particularly the Germans, that the Government have Designs to abridge them of their Privileges, and to reduce them to a State of Slavery. That this may, and will, alienate their Affections from his Majesty’s Government, and destroy that Confidence in the Crown and its Delegates, which, at this Time, is particularly necessary, and render all the Foreigners among us very indifferent as to the Success of the French Attempts upon this Continent, as they cannot be in worse Circumstances under them, than we have taught them to expect from the King’s Government.” And a little lower he tells us, “that we scruple not to stir up his Majesty’s Subjects against his Government, forgetting all Duty to our Sovereign, and all Decency to those in Authority under him.” These are very heavy Charges indeed! But can the Governor possibly expect that any body will believe them? Can he even believe them himself? We can indeed truly say it with Confidence, and the Governor may, if he pleases, call it “our usual Confidence,” that there is not a more dutiful, loyal and affectionate People to any Prince on Earth, than are the People, not only of this Colony, but of all the other British Colonies in America, to the best of Kings, his present Majesty; and we cannot therefore forbear to say, that this Charge is a virulent Calumny, destitute of all Truth and Probability. But what must we do to please this kind Governor, who takes so much Pains to render us obnoxious to our Sovereign, and odious to our Fellow Subjects? Must we bear silently all these Abuses? ’Tis too hard. But if we deny his Accusations, and prove them false, this he calls “forgetting all Decency to our Governor;” and if we complain of his Treatment, that is “stirring up his Majesty’s Subjects against his Government.” No, may it please the Governor, we make a wide Distinction between the King’s Government, and the Governor’s Conduct; and we have Reason. Every Deputy Governor is not the Prince, and some are very indifferent Representatives of him. Every Dislike of a Governor’s Behaviour is not a Dislike of Government; nor every Censure of a Governor, Disaffection to the King. And indeed the more a People love their Prince and admire his Virtues, the less they must esteem a Governor who acts unlike him.
That there is a Design in the Proprietaries and Governor, to abridge the People here of their Privileges, is no Secret. The Proprietaries have avowed it in their Letter to the House, dated London, March 2, 1741. The Doctrine that it is necessary, is publickly taught in their Brief State; and the Governor himself has told us, that we have more than is suitable for a dependent Colony. It is these Proceedings that give Jealousy to the People, but do not however alienate their Affections from his Majesty’s Government, though they may from the Proprietaries. Their “Confidence in the Crown” is as great as ever; but when the Delegates of Power are continually abusing and calumniating the People, it is no wonder if they lose all “Confidence” in such Delegates.
The Governor can think himself at Liberty to tell us, That “we stir up his Majesty’s Subjects against his Majesty’s Government, forgetting all Duty to our Sovereign;” and yet if we only tell him, that the Difficulties he meets with, are not owing to those Causes, which indeed have no Existence, but to his own Want of Skill and Abilities for his Station, he takes it extreamly amiss, and says, “we forget all Decency to those in Authority.” We are apt to think there is likewise some Decency due to the Assembly, as a Part of the Government, and though we have not, like the Governor, had a Courtly Education, but are plain Men, and must be very imperfect in our Politeness, yet we think we have no Chance of improving by his Example. Skill and Abilities to govern, we apprehend fall to the Share of few; they may possibly be acquired by Study and Practice, but are not infused into a Man with his Commission; he may without them be a wise and able Man in other Affairs, and a very good and honest Man in general. But those “who stir up his Majesty’s Subjects against his Government, and forget all Duty to their Sovereign,” as the Governor says we do, must be Traitors and Rebels, a Character that includes the highest Folly with the greatest Wickedness. The World will judge which of these Charges is most decent, as well as most true, and we shall leave it to their Judgment.
The Governor is pleased to repeat the Charge of our “taking upon us great and mighty Powers,” and to say, Since you call upon me to particularize them, I shall gratify you. We apprehend it is rather to gratify himself; for least these Particulars should seem to be brought in improperly, the Governor says, we call upon him for them. We cannot find any such Call in our Message; but if there were, it was a very unnecessary One; for the Governor has so accustomed us to find some of these Charges in almost every Message, and so delights in renewing them, after repeated Refutations, that we might have expected them as Matters of Course. You have created a Paper Currency of your own, &c. This stale Charge was fully refuted in our Message of the Seventeenth of May last, and now repeated without taking the least Notice of that Refutation. You pay your own Wages out of the Provincial Money, when the Law requires and provides for their being paid in another Manner. This Charge is premature, as we have not yet paid ourselves any Wages out of any Money. We gave the Governor, indeed, Five Hundred Pounds out of this Provincial Money, tho’ the Law requires and provides for his being supported by Licences of Publick Houses, Fees, &c. but that he might be sure of being right, he took both. The plain State of the Matter is this: By the County Levy Act, the Commissioners and Assessors are directed “to adjust and settle the Sum and Sums of Money which ought of Necessity to be raised yearly, to pay for Representatives Service in General Assembly, and to defray the Charges of Building and Repairing of Court-Houses, Prisons, Work-houses, Bridges and Causeways, and for destroying of Wolves, &c. and to lay a Tax for these Purposes.” But other Acts of Assembly having directed that the Provincial Money, arising from the Loan-Office and Excise, “shall be disposed of as the Assembly of this Province shall direct and appoint,” former Assemblies have, for many Years past, paid Provincial Charges, and the Publick Salaries out of that Provincial Money, and among others, their own small Wages. Hence it happened, that the Wages being otherways paid, the Commissioners and Assessors found no Necessity of raising a Tax for that Purpose, and therefore have not done it, being no more obliged to do it without such Necessity, than to tax for building Court-houses when they have them already built, or to repair them when they need no Repairs; or to pay for Wolves Heads when none are killed. As to the other Charge of not keeping the Borrowers in the Loan-Office strictly up to their yearly Payments as the Law required, we beg Leave to say, that we cannot think this House is strictly accountable for all the Faults of their, any more than the Governor for the Faults of his, Predecessors; nor that every Forbearing to execute a Law is properly called dispensing with Law. If it were, the Executive Power in most Governments is greatly chargeable with the same Offence. For our Parts, whom the Governor is pleased to load with this Charge, we did in May last expresly order the Trustees to use the utmost of their Care and Diligence to collect the outstanding Quota’s, and, to quicken them, drew Orders on them nearly for the Amount; but as a severe Execution of that Law would in some Cases have been extremely injurious, as the Evil had been almost imperceptibly growing, and gradually stole upon the Assemblies in a long Course of Years; and as a sudden Sale of all delinquent Estates to recover their respective Quotas, would have been the Ruin of many; and no Depreciation of the Money or other considerable Inconvenience has followed the Forbearance, we conceive that former Trustees and Assemblies, who gained nothing to themselves by this Indulgence of the People, tho’ not free from Blame, deserve a less severe Censure than the Governor is disposed to bestow upon them. The Charge perhaps amounts to little more than this, that they did not exact from the People the Payments that by Law they ought to have exacted; which the Governor calls dispensing with a Law: They are not, however, chargeable with Exacting Money from the People which by Law they had no Right to exact, as we apprehend the Governor does, in the Fees for Marriage Licences, by which many Thousand Pounds have been drawn from the Inhabitants of this Province. If this be not dispensing with Law, ’tis making Law, and we presume the Governor alone has no more Right to do the one, than the Assembly alone the other. The last of this String of Charges, “that we have taken upon us to administer the Affirmation to our Clerk, and several of our Members not Quakers” is a total Mistake in Point of Fact. As an Assembly we disclaim any Right of administering either an Affirmation or an Oath; and have never administered an Oath or Affirmation to our Clerk, or any Member; but whenever an Oath or Affirmation is administred in the House, it is done by a Justice of the Peace. And our Members are always qualified according to Law.
The Governor is pleased to say, “we have often mentioned what we have done to promote the Success of his Majesty’s Arms under General Braddock.” We own that we have often mentioned this, but we have been forced to it by the Governor’s asserting as often in his Messages, contrary to known Fact, that we had done nothing, and would do nothing of that Kind. But it seems we take to ourselves the Services of particular Men, in which, the Governor says, we had no Hand; and adds, “that had we in Time opened the proper Roads, raised Men, and provided Carriages, and necessary Provisions for the Troops, we might now have been in peaceable Possession of Fort Duquesne.” We beg Leave to ask the Governor, Has the Body no Share in what is done by its Members? Has the House no Hand in what is done by its Committees? Has it no Hand in what is done by Virtue of its own Resolves and Orders? Did we not, many Weeks before the Troops arrived, vote Five Thousand Pounds for purchasing fresh Victuals, and other Necessaries for their Use? Did we not even borrow Money on our own Credit to purchase those Provisions when the Governor had rejected our Bill? Will the Governor deny this, when he himself once charged it upon us as a Crime? Were not the Provisions actually purchased by our Committee, the full Quantity required by the Commissary, and carried by Land to Virginia at our Expence, even before they were wanted? Did the Army ever want Provisions, till they had abandoned or destroyed them? Are there not even now some Scores of Tons of it lying at Fort Cumberland and Conegochieg? Did the Governor ever mention the Opening of Roads to us before the Eighteenth of March, though the Requisition was made to him by the Quarter Master General in January? Did we not in a few Days after send him up a Bill to provide for the Expence, which he refused? Did not the Governor proceed nevertheless to appoint Commissioners, and engage Labourers for opening the Road, whom we afterwards agreed to pay out of the Money we happened to have in our Power? Did the Work ever stop a Moment through any Default of ours? Was the Road ever intended for the March of the Troops to the Ohio? Was it not merely to open a Communication with this Province, for the more convenient supplying them with Provisions when they should be arrived there? Did they wait in the least for this Road? Had they not as many Men as they wanted, and many from this Province? Were they not more numerous than the Enemy they went to oppose, even after the General had left near Half his Army fifty Miles behind him? Were not all the Carriages they demanded, being One Hundred and Fifty, engaged, equipt, and sent forward in a few Days after the Demand, and all at Wills’s Creek many Days before the Army was ready to march? With what Face then, of Probability, can the Governor undertake to say, “That had we in Time opened the proper Roads, raised Men, and provided Carriages, and necessary Provisions for the Troops, we might now have been in peaceable Possession of Fort Duquesne?”
The Governor is pleased to doubt our having such Letters as we mentioned; we are therefore, in our own Vindication, under a Necessity of quoting to him some Parts of them; and will shew him the Originals whenever he shall please to require it. The General’s Secretary, in his Letter of the Tenth of May to one of our Members (who, in Pursuance of a Resolve of the House for the Service of the Army, waited on the General at Frederic, and there occasionally undertook the furnishing of Waggons, which he performed with the Assistance of some other Members of the Committee, and for that, and other Services to the Troops, received the Thanks of the House at his Return) says, “You have done us great Service in the Execution of the Business you have kindly undertaken; and indeed without it, I don’t see how the Service could have been carried on, as the Expectations from Maryland have come to nothing.” And again, in his Letter of May the Fourteenth, “The General orders me to acquaint you that he is greatly obliged to you, for the great Care and Readiness with which you have executed the Business you undertook for him. At your Request he will with Pleasure discharge the Servants that may have inlisted in the Forces under his Command, or any others for whom you may desire a Discharge; and desires that you would for that Purpose send him their Names.” And again, in his Letter of May the Twentieth, “I have only Time to thank you once more, in the Name of the General and every body concerned, for the Service you have done; which has been conducted throughout with the greatest Prudence and most generous Spirit for the Publick Service.” The General’s own Letter, dated the Twenty-ninth of May, mentions and acknowledges the Provisions “given by the Pennsylvanian Assembly” [though the Governor will allow us to have had “no Hand” in it] and says, “Your Regard for his Majesty’s Service, and Assistance to the present Expedition deserve my sincerest Thanks,” &c. Colonel Dunbar writes, in his Letter of May the Thirteenth, concerning the Present of Refreshments, and Carriage Horses sent up for the Subalterns, “I am desired by all the Gentlemen, whom the Committee have been so good as to think of in so genteel a Manner, to return them their hearty Thanks.” And again, on the Twenty-first of May, “Your kind Present is now all arrived, and shall be equally divided To-morrow between Sir Peter Halket’s Subalterns and mine, which I apprehend will be agreeable to the Committee’s Intent. This I have made known to the Officers of both Regiments, who unanimously desire me to return their generous Benefactors their most hearty Thanks, to which be pleased to add mine, &c.” and Sir Peter Halket, in his of the Twenty-third of May, says, “The Officers of my Regiment are most sensible of the Favours conferred on the Subalterns by your Assembly, who have made them so well-timed and so handsome a Present. At their Request and Desire I return their Thanks, and to the Acknowledgments of the Officers, beg Leave to add mine, which you, I hope, will do me the Favour for the whole to offer to the Assembly, and to assure them that we shall on every Occasion do them the Justice due for so seasonable and well-judged an Act of Generosity.” There are more of the same Kind, but these may suffice to shew, that we had “some Hand in what was done,” and that we did not, as the Governor supposes, deviate from the Truth, when, in our just and necessary Vindication against his groundless, cruel, and repeated Charge, “that we had refused the proper, necessary and timely Assistance to an Army sent to protect the Colonies,” we alledged “that we had supplied that Army plentifully with all they asked of us, and more than all, and had Letters from the late General, and other principal Officers, acknowledging our Care, and thanking us cordially for our Services.” If the General ever wrote differently of us to the King’s Ministers, it must have been while he was under the first Impressions given him by the Governor to our Disadvantage, and before he knew us; and we think with the Governor, that if he had lived, he was too honest a Man not to have retracted those mistaken Accounts of us, and done us ample Justice.
The Governor concludes with telling us, that “if our Minutes be examined for Fifteen Years past, in them will be found more frivolous Controversies, unparalleled Abuses of Governors, and more Undutifulness to the Crown, than in all the rest of his Majesty’s Colonies put together.” The Minutes are printed, and in many Hands, who may judge on examining them whether any Abuses of Governors and Undutifulness to the Crown are to be found in them. Controversies, indeed, there are too many; but as our Assemblies are yearly changing, while our Proprietaries, during that Term, have remained the same, and have probably given their Governors the same Instructions, we must leave others to guess from what Root it is most likely that those Controversies should continually spring. As to frivolous Controversies, we never had so many of them as since our present Governor’s Administration, and all raised by himself; and we may venture to say, that during that one Year, scarce yet expired, there have been more “unparallelled Abuses” of this People, and their Representatives in Assembly, than in all the Years put together, since the Settlement of the Province.
We are now to take our Leave of the Governor; and indeed, since he hopes no Good from us, nor we from him, ’tis Time we should be parted. If our Constituents disapprove our Conduct, a few Days will give them an Opportunity of changing us by a new Election; and could the Governor be as soon and as easily changed, Pennsylvania would, we apprehend, deserve much less the Character he gives it, of an unfortunate Country.
